Lewis, J.
The trial court sustained a demurrer to the complaint upon the-ground that it did not state facts sufficient to constitute a cause of action. .Making due allowance for conclusions, inferences, and indefinite statements, the'nearest approach to the statement of a cause of action in this complaint is that respondent wrongfully and ma*31liciously caused appellant’s name to be placed upon its “declined list,”.by reason of which appellant suffered in' his good name, character, and reputation, was subjected to humiliation, injured in health, and caused to suffer mental anguish, by reason of all of which he suffered damages in the sum of $1,995. But it is not stated that the fact of such listing, even though false, ever reached the public.
The action is not for conspiracy, for none is alleged between respondent company and other companies of a similar character, for the purpose of preventing appellant from securing employment or surety bonds. It is not an action for the recovery of damages by reason of preventing appellant from securing employment elsewhere, although there are statements in the complaint that respondent: placed appellant’s name upon a declined list in its files, for its own use and the use of other parties. The complaint also states that appellant made application to two other surety companies for surety bonds, and that they refused to issue the bonds for the reason that respondent company had reported appellant as being short in his1 accounts with his former employer, the Portland Light & Power Company; but it is not asserted that respondent company informed the other surety companies that it had placed appellant’s name upon its declined list.
Affirmed.